United States Courts
Southern District of Texas
FILED

AUG 2 8 2019

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS David J. Bradley, Clerk of Court

HOUSTON DIVISION
UNITED STATES OF AMERICA §
Vv § Criminal Number

CARLOS RUBEN RAMIREZ-MONROY §

MOTION TO SEAL inpicrmenr! 9 CR 6 3 1

COMES NOW the United States of America by and through Ryan K. Patrick,

 

United States Attorney and Stuart A. Burns, Assistant United States Attorney for
the Southern District of Texas and files the above titled motion.
I.
On August 28, 2019, in the Southern District of Texas, an indictment was
returned charging the felony offense of conspiracy to possess with the intent to

distribute a controlled substance.

IT.
The United States hereby requests this Honorable Court to seal the
¥
ft
indictment in this case. The defendant is currently unaware of any pending federal & :
5

criminal charges against him. If the defendant were to learn of the indictment, the
arrest warrant, or this motion and order, it would likely jeopardize the safety of a
confidential informant and threaten the apprehension of the defendant.
Il.
The United States further requests that this motion and order be sealed until
the defendant has been arrested, at which time the indictment, motion and order

will automatically be unsealed without further order of the court.
WHEREFORE, the United States requests that the Court enter an order
Sealing the indictment in this cause and this motion and order, until the defendant
has been arrested, at which time the indictment, motion and order will
automatically be unsealed.

Respectfully submitted,

RYAN K. PATRICK
United States Attorney

 

SLUART A.(BURNS

Assistant United StatesAttorney
713/567-9580
